ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
Access Communications Group, LLC                ) ASBCA No. 63021
                                                )
Under Contract No. FA4855-20-C-0015             )

APPEARANCE FOR THE APPELLANT:                      Edward J. Kinberg, Esq.
                                                    Stewart Law CS, LLC
                                                    Rockledge, FL

APPEARANCES FOR THE GOVERNMENT:                    Jeffrey P. Hildebrant, Esq.
                                                    Deputy Chief Trial Attorney
                                                   Nicholas T. Iliff, Jr., Esq.
                                                    Trial Attorney

                 OPINION BY ADMINISTRATIVE JUDGE EYESTER

       The parties have resolved their dispute and request that the Board enter judgment
in favor of appellant.

       It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties’ stipulation and agreement, that the appeal is sustained. In the nature of a consent
judgment, the Board makes a monetary award to appellant in the amount of $75,000.
This amount is inclusive of Contract Disputes Act interest. No further interest shall be
paid.

       Dated: February 11, 2022



                                                   LAURA EYESTER
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals


(Signatures continued)
 I concur                                         I concur



 RICHARD SHACKLEFORD                              OWEN C. WILSON
 Administrative Judge                             Administrative Judge
 Acting Chairman                                  Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals



     I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 63021, Appeal of Access
Communications Group, LLC, rendered in conformance with the Board’s Charter.

      Dated: February 11, 2022



                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                           2